DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges amendment to claim 1, 3-4, 10-12, 17, and 19. Claim 5 and 20 have been cancelled.

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 05/04/2022, with respect to independent claims 1, 10, and 17 have been fully considered and are persuasive.  The 103 rejection of 02/08/2022 has been withdrawn. 

Allowable Subject Matter
Claim 1-4 and 6-19 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not teach or fairly suggest an unmanned aerial vehicle control system comprising a relay station being configured to, when satisfying a preset condition, receive an image signal sent by the unmanned aerial vehicle and forward the image signal to the ground control device; wherein the preset condition comprises: a switch instruction is received, the switch instruction instructing to forward a control instruction by using a specified relay station. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./05/20/2022Examiner, Art Unit 3661     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661